[J-17-2022] [MO: Wecht, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   :   No. 28 EAP 2021
                                                 :
                      Appellee                   :   Appeal from the Judgment of
                                                 :   Superior Court entered on
                                                 :   2/16/2021 at No. 2187 EDA 2018
               v.                                :   affirming the Order entered on
                                                 :   7/16/2018 in the Court of Common
                                                 :   Pleas, Criminal Division,
 GERALD DRUMMOND,                                :   Philadelphia County at No. CP-51-
                                                 :   CR-0015491-2008.
                      Appellant                  :
                                                     SUBMITTED: January 27, 2022


                                  CONCURRING OPINION


JUSTICE DONOHUE                                           DECIDED: November 23, 2022

       I join the Majority opinion, which thoroughly explains how the medical analogy used

here in connection with the definition of reasonable doubt failed to convey the correct

standard and how its use corrupted the reasonable doubt charge. In the course of its

discussion, the Majority points to Pennsylvania Standard Suggested Criminal Jury

Instruction 7.01 (“Pa. SSJI (Crim) 7.01”) as an example of an objective reasonable doubt

instruction that conveys the correct constitutional parameters of the concept of

reasonable doubt.      Majority Op. at 24.      I do not disagree with the Majority’s

characterization of this standard suggested jury instruction but write to clarify two points

in connection therewith.

       First, Pa. SSJI (Crim) 7.01 contains two reasonable doubt instruction alternatives,

although only one is referenced in the Majority Opinion. The first, which is cited by the
Majority and which the subcommittee note refers to as the “traditional” alternative, is

phrased in terms of hesitation, while the second utilizes proactive phrasing.      The

alternative provisions are as follows:

              7.01 - PRESUMPTION OF INNOCENCE--BURDEN OF
              PROOF--REASONABLE DOUBT

              [First Alternative]

                                            ***

              3. Although the Commonwealth has the burden of proving that
              the defendant is guilty, this does not mean that the
              Commonwealth must prove its case beyond all doubt and to
              a mathematical certainty, nor must it demonstrate the
              complete impossibility of innocence. A reasonable doubt is
              a doubt that would cause a reasonably careful and
              sensible person to hesitate before acting upon a matter
              of importance in his or her own affairs. A reasonable doubt
              must fairly arise out of the evidence that was presented or out
              of the lack of evidence presented with respect to some
              element of the crime. A reasonable doubt must be a real
              doubt; it may not be an imagined one, nor may it be a doubt
              manufactured to avoid carrying out an unpleasant duty.


              [Second Alternative]

                                            ***

              4. A guilty verdict cannot be based upon a suspicion of guilt.
              Therefore, it is not enough that the Commonwealth's evidence
              merely casts doubt upon the innocence of the defendant or
              that it leaves you believing simply that [he] [she] is probably
              guilty. Rather, to find the defendant guilty beyond a
              reasonable doubt, you must be convinced of [his] [her]
              guilt to the same degree you would be convinced about a
              matter of importance in your own life in which you would
              act with confidence and without restraint or hesitation.

              5. Understand that in making decisions of importance in our
              own lives, we can never act with mathematical certainty. Also,
              we must recognize that sometimes, simply out of fear of
              making those important decisions, we may imagine doubts



                             [J-17-2022] [MO: Wecht, J.] - 2
              that are based on virtually anything. It is important that we
              make sure that doubts that we allow to affect our decisions
              are only those that are based upon facts and reason.

              6. The same considerations apply here.

              7. In addition, your decision should not be based upon
              sympathy for any person or any concern for future
              consequences of your verdict, such as what the penalty might
              be if you find the defendant guilty. The simple but important
              question you must decide is whether the evidence
              convinces you of the defendant's guilt to the degree that
              if this were a matter of importance in your own life, you
              would act on that matter confidently, without hesitation
              or restraint.

Pa. SSJI (Crim) 7.01 (emphasis added). The subcommittee note warns that “[t]he second

alternative is not meant to displace the use of the traditional first alternative[.]” Id. Note.

Saliently, the note explains that the first alternative “has not been successfully attacked

on due process grounds[,]” while no comparable statement is offered in support of the

second alternative. Id. I acknowledge, as does the Majority, that the United States

Supreme Court has not required that a reasonable doubt instruction must be phrased in

terms of causing hesitation rather than moving forward. See Majority Op. at 17. It has,

however, expressed its favor for definitions of reasonable doubt phrased in terms of

hesitation rather than action. Holland v. United States, 348 U.S. 121, 138 (1954). When

expressing this partiality in Holland, the Court favorably cited Bishop v. United States,

107 F.2d 297 (D.C. Cir. 1939), in which the District of Columbia Circuit Court defined

reasonable doubt not as “a vague, speculative, imaginary something, but just such a

doubt as would cause reasonable men to hesitate to act upon it in matters of importance

to themselves.” Bishop, 107 F.2d at 303. While Holland stops short of a mandate, it is

still an expressed preference, one which courts would be wise to heed. Thus, I see little




                              [J-17-2022] [MO: Wecht, J.] - 3
value in providing the alternative instruction that is phrased in terms of taking action when

that formulation has been called into question by Holland. Although neither the United

States Supreme Court nor this Court has settled on a definitive definition of reasonable

doubt, see Victor v. Nebraska, 511 U.S. 1, 28 (1994) (Blackmun, J., concurring);

Commonwealth v. Williams, 248 A.2d 301, 303 (1968), there is a difference between

allowing trial courts discretion in formulating their charge and engendering the confusion

inherent in expressing reasonable doubt in terms of taking action instead of hesitating to

do so. I would, therefore, expressly disapprove the use of the suggested standard jury

instruction’s second alternative.

       My second point is more general. Here, the Superior Court cited portions of the

trial court’s jury charge that tracked Pa. SSJI (Crim) 7.01 in support of its conclusion that

it was not reasonably likely that the jury misapplied the reasonable doubt standard,

reasoning that the language contained therein was an accurate statement of the law. See

Majority Op. at 9-10 (citing Commonwealth v. Drummond, 2187 EDA 2018, 2021 WL

603244, at 4-5 (Pa. Super. Feb. 16, 2021)). Yet, Pa. SSJI (Crim) 7.01 is not accepted as

law. It is, as are all suggested standard jury instructions, merely a proposed statement

of the law.     Commonwealth v. Simpson, 66 A.3d 253, 274 n.24 (Pa. 2013);

Commonwealth v. Shadron, 370 A.2d 697, 702 (Pa. 1977) (Manderino, J., concurring)

(“Although the Standard Jury Instruction project may provide a helpful [g]uide to trial

judges, the standards are [n]ot conclusive. The suggestions contained in the drafts are

always subject to challenge by attorneys in their advocacy before this Court.”). Courts

are not bound to the terms of suggested standard jury instructions unless the language

thereof is made mandatory in a precedential decision from this Court. Commonwealth v.




                              [J-17-2022] [MO: Wecht, J.] - 4
H.D., 247 A.3d 1062, 1064 n.1 (Pa. 2021); see also Commonwealth v. King, 721 A.2d

763, 780 n.10 (Pa. 1998); Commonwealth v. Young, 317 A.2d 258, 261 (Pa. 1974)

(referencing reasonable doubt charges upon which the Court had “placed [its]

imprimatur[.]”). Until a standard suggested jury instruction is explicitly endorsed by this

Court, it cannot be presumed to be an accurate statement of the law. Quite often, as the

Superior Court did here, lower courts rely on standard suggested jury instructions as

authoritative, but they are not until endorsed by this Court. The Majority Opinion endorses

the first alternative under Pa. SSJI (Crim) 7.01 as an example of a sound objective

reasonable doubt instruction and I agree. I would go further than the Majority Opinion in

urging trial courts to avoid examples couched in terms of action, see Majority Op. at 17,

which mirrors the second alternative provided by Standard Suggested Criminal Jury

Instruction 7.01. Instead, I would specifically disapprove this second alternative as a

basis for the reasonable doubt instruction.




                             [J-17-2022] [MO: Wecht, J.] - 5